DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This office action is in response to the communication(s) filed on 12/16/2019.
Claim(s) 1-16 is/are currently presenting for examination.
Claim(s) 1, 5, 9 and 13 is/are independent claim(s).
Claim(s) 1-16 is/are rejected.
This action has been made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

  Claim(s) 1-16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,034,289 (hereinafter referred to as Patent '89). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
Current application's claims:
Patent's claims:
1. A method for wireless communication in a multi-band, multi-carrier wireless network, the method comprising: 

receiving, from a User Equipment (UE), a first indication of a channel condition for one or more of a plurality of Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication bands, where the one or more (IEEE) 802.11 communication bands comprise a plurality of carriers; 

based on the received first indication, mitigating interference on a carrier-by-carrier basis for one or more first carriers 







transmitting, to a User Equipment (UE), wireless data on the one or more first carriers in the one or more of the (IEEE) 802.11 communication bands for which interference is mitigated.


receiving, from a User Equipment (UE), an indication of interference levels in one or more of a plurality of Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication bands; 




based on the received indication of interference levels in the one or more (IEEE) 802.11 communication bands, 

and transmitting wireless data on the one or more carriers in the one or more of the (IEEE) 802.11 communication bands for which interference is mitigated.

2. The method of claim 1 where the mitigating interference comprises: identifying interference components in the identified first carriers; and combining the interference components in a way that causes the interference components to cancel one another.
3. The method of claim 1 further comprising: transmitting an indication of 


4. The method of claim 1 further comprising: receiving, from the UE, a second indication of interference levels in the one or more of the plurality (IEEE) 802.11 communication bands; based on the second indication of interference levels in the one or more (IEEE) 802.11 communication bands, identifying second carriers in the one or more (IEEE) 802.11 communication bands for communication; mitigating interference on a carrier-by-carrier basis for one or more of the identified second carriers in the one or more (IEEE) 802.11 communication bands; and transmitting wireless data on the one or more second carriers in the one or more of the (IEEE) 802.11 


a non-transitory memory; and one or more processors coupled to the memory, where the one or more processors are configured to: receive, from a User Equipment (UE), a first indication of a channel condition for one or more of a plurality of Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication bands, where the one or more (IEEE) 802.11 communication bands comprise a plurality of carriers; 

based on the received first indication, mitigate interference on a carrier-by-carrier basis for one or more first carriers 






transmit, to a User Equipment (UE) wireless data on the one or more first carriers in the one or more of the (IEEE) 802.11 communication bands for which interference is mitigated.


a non-transitory memory; and one or more processors coupled to the memory, where the one or more processors are configured to: receive, from a User Equipment (UE), an indication of interference levels in one or more of a plurality of Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication bands; 



based on the received indication of interference levels in the one or more (IEEE) 802.11 communication bands, identify first carriers in the one or more 

transmit wireless data on the one or more carriers in the one or more of the (IEEE) 802.11 communication bands for which interference is mitigated.

7. The apparatus of claim 6 where the processor is further configured to: identify interference components in the identified first carriers; and combine the interference components in a way that causes the interference components to cancel one another.
7. The apparatus of claim 5 where the processor is further configured to: transmit an indication of the one or more 


9. The apparatus of claim 6 where the processor is further configured to: receive, from the UE, a second indication of interference levels in the one or more of the plurality (IEEE) 802.11 communication bands; based on the second indication of interference levels in the one or more (IEEE) 802.11 communication bands, identify second carriers in the one or more (IEEE) 802.11 communication bands for communication; mitigate interference on a carrier-by-carrier basis for one or more of the identified second carriers in the one or more (IEEE) 802.11 communication bands; and transmit wireless data on the one or more second carriers in the one or more of the (IEEE) 802.11 


receiving, from a User Equipment (UE), a first indication of a channel condition for one or more of a plurality of Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication bands, where the one or more (IEEE) 802.11 communication bands comprise a plurality of carriers; 

based on the received first indication, identifying first carriers in the one or more (IEEE) 802.11 communication bands for communication; and 







receiving, from a User Equipment (UE), an indication of interference levels in one or more of a plurality of Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication bands; based on the received indication of interference levels in the one or more (IEEE) 802.11 communication bands, 

identifying first carriers in the one or more (IEEE) 802.11 communication bands for communication; transmitting an indication of the identified first carriers to the UE; in response to the transmitting, receiving an acknowledgment of the identified first carriers from the UE; and 



12. The method of claim 11 where the mitigating interference comprises: identifying interference components in the identified first carriers; and combining the interference components in a way that causes the interference components to cancel one another.
11. The method of claim 9 further comprising: transmitting an indication of the identified first carriers to an eNodeB; and in response to the transmitting, receiving an acknowledgement of the identified first carriers from the eNodeB.
13. The method of claim 11 further comprising: transmitting an indication of the identified first carriers to an eNodeB; and in response to the transmitting, receiving an acknowledgment of the identified first carriers from the eNodeB.
12. The method of claim 9 further comprising: receiving, from the UE, a second indication of a channel condition for the one or more (IEEE) 802.11 communication bands; based on the received second indication, identifying 



a non-transitory memory; and one or more processors coupled to the memory, where the one or more processors are configured to: receive, from a User Equipment (UE), a first indication of a 

based on the received first indication, identify first carriers in the one or more (IEEE) 802.11 communication bands for communication; and 







mitigate interference on a carrier-by-carrier basis for one or more of the identified first carriers in the one or more (IEEE) 802.11 communication bands.


a non-transitory memory; and one or more processors coupled to the memory, where the one or more processors are configured to: receive, from a User Equipment (UE), an indication of 



based on the received indication of interference levels in the one or more (IEEE) 802.11 communication bands, identify first carriers in the one or more (IEEE) 802.11 communication bands for communication; transmit an indication of the identified first carriers to the UE; in response to the transmitting, receive an acknowledgment of the identified first carriers from the UE; and 

mitigate interference on a carrier-by-carrier basis for one or more of the identified first carriers in the one or more (IEEE) 802.11 communication bands.

17. The apparatus of claim 16 where the processor is further configured to: identify interference components in the identified first carriers; and combine the interference components in a way that causes the interference components to cancel one another.



	
15. The apparatus of claim 13 where the processor is further configured to: transmit an indication of the identified first carriers to an eNodeB; and in response to the transmitting, receive an acknowledgement of the identified first carriers from the eNodeB.
18. The apparatus of claim 16 where the processor is further configured to: transmit an indication of the identified first carriers to an eNodeB; and in response to the transmitting, receive an acknowledgment of the identified first carriers from the eNodeB.
16. The apparatus of claim 13 where the processor is further configured to: receive, from the UE, a second indication of a channel condition for the one or more (IEEE) 802.11 communication bands; based on the received second indication, identify second carriers in the one or 





For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the current application and the patent claims don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It is also clear that the conflicting 

Allowable Subject Matter
Claims 1-16 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471